Citation Nr: 0721477	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling, 
to include the issue of entitlement to a rating in excess of 
30 percent prior to April 20, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.

This mater comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied a disability evaluation in 
excess of 30 percent for service-connected PTSD.

The Board notes that in a June 2004 rating decision, the RO 
increased the veteran's service-connected PTSD to 50 percent, 
effective April 20, 2004.  The veteran also testified at a 
Board hearing in March 2007.

The record also reflects the veteran is seeking to establish 
a total disability rating based on individual unemployability 
due to his service connected disabilities.  This does not 
appear to have been addressed by the RO, and as this issue is 
not on appeal, it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Prior to April 2004, the veteran's PTSD was not 
productive of more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

2.  Since April 2004, the veteran's PTSD is not productive of 
more than occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  

3.  The veteran is generally functioning satisfactorily with 
routine behavior, self care, and normal conversation normal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD prior to April 2004, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440 (2006).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In two letters, dated in June 2002 and March 2006, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand from the 
notices what was needed to substantiate his claim.  
Furthermore, through his statements, the veteran demonstrated 
his understanding of what was necessary to substantiate his 
increased rating claim, and thus the essential fairness of 
the adjudication was not frustrated.  The matter also was re-
adjudicated as described in a July 2006 Supplemental 
Statement of the Case.  Accordingly, the Board concludes 
that, even assuming a notice error, that error was harmless.  
See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 
23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Since service connection has been 
granted for PTSD, the first three Dingess elements were 
substantiated prior to the appeal, and further notice was not 
required.  The veteran's claim is for an increased rating; 
thus, only the type of evidence necessary to establish a 
disability rating and effective date for the disability are 
relevant to his claim.  Here, the veteran's actual knowledge, 
as noted above, cured any defect regarding the fourth 
element; however, adequate notice was not provided to the 
veteran regarding the fifth elements identified by the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess.  Because the preponderance of the evidence is 
against the veteran's claim, however, the Board finds that he 
has not been prejudiced since any issue as to an appropriate 
effective date is moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in August 2001, August 2002, April 2004, and May 
2006, he was afforded formal VA examinations to assess the 
severity of his PTSD.  As such, the Board finds that there is 
no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the veteran will not be prejudiced as a 
result of the Board's adjudication of his claim.  

Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
disabling when it results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due  
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

It is rated 50 percent disabling when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

It is rated 70 percent disabling when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A 61 to 70 score 
indicates some mild symptoms, but generally functioning 
pretty well.  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95. 

In August 2001, the veteran reported for his first VA PTSD 
examination.  At the examination, the veteran reported 
symptoms of trouble sleeping, thoughts of combat, increased 
forgetfulness, and a dislike being among large groups of 
people.  He gets along with small groups of people and has 
good relationships with his family members.  The examiner 
stated that the veteran was alert, cooperative, and oriented.  
He did not have any auditory or visual hallucinations, or 
suicidal or homicidal ideations.  The veteran's mood was 
euthymic; his affect was full and appropriate; and his 
thought process was coherent, without any signs or symptoms 
of a psychotic process.  However, his fund of information was 
impaired.  The examiner diagnosed the veteran as having PTSD 
and assigned a GAF score of 65.

A second VA PTSD examination was conducted in August 2002.  
At the examination, the veteran indicated that his PTSD had 
gotten worse, and reported symptoms of trouble sleeping, 
thoughts of combat, being easily startled, trouble with 
memory and concentration, isolation, irritability, anger, a 
preference to avoid all military subject matters, and a 
dislike being among large groups of people.  He feels very 
loving and close to his family, has no problems with feeling 
closeness, is very active with his church, and has a few 
friends.  The examiner stated that the veteran was pleasant, 
cooperative, and his speech was within normal limits.  He did 
not have any auditory or visual hallucinations, or suicidal 
or homicidal ideations.  There were no panic attacks, signs 
of depression, or impulse control problems.  The veteran's 
sleep impairment was apparent and he had noticeable, but non-
significant, memory loss.  Nonetheless, he had goal-directed 
and coherent thought-processing.  The examiner diagnosed the 
veteran as having PTSD and assigned a GAF score of 65.

A third VA PTSD examination was conducted in April 2004.  At 
the examination, the veteran indicated that his PTSD had 
gotten worse, and reported symptoms of daily intrusive 
thoughts about combat, a dislike being around people, trouble 
sleeping, frequent bad dreams, lack of concentration, 
worsening memory, anger, periods of intensified anxiety, 
restlessness, being easily startled, and anxiety.  He enjoyed 
spending time with his family, doing yard work, and reading.  
Most of his social activities were through church events, but 
also include a group of couples that met periodically.  The 
examiner stated that the veteran was cooperative, and his 
speech was coherent, somewhat slow, and deliberate with 
normal volume and tone.  He did not have any auditory or 
visual hallucinations; suicidal or homicidal ideations; or 
involuntary motor activity.  The veteran's mood was depressed 
and dull, and his range of affect was constricted and 
somewhat sad.  Nevertheless, the veteran's affect was 
appropriate to his expressed thoughts and stable.  His 
thought processes were coherent and logical, and his 
associations were intact.  He did have some noted memory 
problems, but was calm and did not appear to be in any acute 
distress.  The examiner diagnosed the veteran as having PTSD 
and assigned a GAF score of 60.

A fourth VA PTSD examination was conducted in May 2006.  At 
the examination, the veteran reported symptoms of anger, 
depression, panic attacks, trouble sleeping, nightmares, 
irritability, and poor memory.  He attended church regularly 
and monthly group meetings with his friends, as well as 
veterans' functions.  He retired from his last job in 2003 
because of his memory problems.  The examiner stated that the 
veteran was alert and oriented.  He did not have any 
delusions, or suicidal or homicidal ideations; but, he did 
report occasionally hearing noises.  The veteran's mood was 
depressed and anxious.  His speech was normal, his 
concentration was fair and his thought processes were goal 
directed.  The veteran did not have any impaired judgment or 
impaired abstract thinking.  His memory function indicated 
mild problems, such as forgetting names, directions, and 
recent events.  The examiner diagnosed the veteran as having 
PTSD and assigned a GAF score of 65.

In March 2007, the veteran testified at a Board hearing.  At 
that time, he reported symptoms of: monthly panic attacks, 
feeling socially isolated, flashbacks of combat, affected 
concentration, memory loss (forgetfulness), and nightmares.  
He had no suicidal or homicidal ideation and was able to 
control occasional anger.  The veteran reported that he had 
been married for 43 years, attended church regularly, and 
socialized monthly with a group of couples.  He indicated 
that he goes to VA every three months for psychiatry check-
ups and prescription refills.

I.  Prior to April 20, 2004

The medical evidence dated prior to April 2004 does not 
support a rating in excess of 30 percent for the veteran's 
PTSD.  Most of the symptoms listed in the rating criteria for 
a 50 percent rating were absent at this time.  For example, 
the evidence does not show flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Moreover, clinicians' GAF scores regarding 
the severity of PTSD (65) during this period reflect what was 
considered to be mild symptoms.  

Thus, prior to April 2004, the evidence demonstrates that the 
veteran's PTSD disability picture more nearly approximated 
the criteria for a 30 percent rating, than a 50 percent 
rating.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 30 percent for PTSD prior to 
April 20, 2004, must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Subsequent to April 20, 2004

In looking at the evidence as a whole, the veteran's PTSD 
does not warrant an increased rating under the rating 
criteria.  Most of the symptoms listed in the rating criteria 
for a 70 percent rating are absent in this case.  For 
example, the evidence does not show symptoms of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  GAF scores assigned 
during this period (60 and 65) reflect only mild to moderate  
impairment.  

Accordingly, the evidence demonstrates that the veteran's 
PTSD disability picture more nearly approximates the criteria 
for a 50 percent rating, than a 70 percent rating.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim for 
a rating higher than 50 percent for PTSD must be denied.  38 
U.S.C.A. § 5107(b); see Gilbert.  

III.  Conclusion

The Board notes the above determinations are based on the 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
increased evaluation on an extra-schedular basis, and indeed, 
neither the veteran nor his representative has identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  In this regard, the Board observes that there is no 
showing the disability results in marked interference with 
employment during the appeal period.  Moreover, the condition 
is not shown to warrant any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD, prior to April 20, 2004, is denied.

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


